DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 8/24/2022.  

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, 15, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grube et al (US 2017/0017401) in view of Dunham (US 2013/0117337) and Balcha (US 2021/0011811).
Regarding Claim 1, Grube teaches a method for data management, comprising: 
receiving a request for performing, on data, a first management operation related to a first storage device (the request received at step 114 of Fig. 11, the first management operation corresponding to the backup described on Paragraph 0072-0074, the first storage device corresponding to local DSN of Fig. 10), the request indicating a type of the data (“The RAID data to store [at step 114 of Fig. 11] may include…a data type,” Paragraph 0076);  
determining a first service associated with the type of the data (the first service corresponding to backup on local DSN – steps 116, 252, 120, and 254 of Fig. 11, and it is determined to be used based on “meta data,” Paragraph 0074, and the meta data may be a data type, Paragraph 0076); and 
enabling the first service to perform the first management operation on the data (Y at step 250 of Fig. 11, which enables backup on local DSN to take place).
However, the cited prior art does not explicitly teach: 
maintaining a list of enabled services;
adding the first service to the list of enabled services; and
when the first management operation is completed, disabling the first service and removing the first service from the list of enabled services.
Dunham teaches maintaining a list of enabled services (“The user interface 6 may include a services or runners tool which shows all services or runners currently active on the LCCSD 1, including…its status (enabled, disabled, or other),” Paragraph 0050);
adding the first service to the list of enabled services (when the first service is enabled, it will obviously be added to the list of enabled services by having its status changed to “enabled,” Paragraph 0050); and
when the first management operation is completed, disabling the first service and removing the first service from the list of enabled services (services may be “active [enabled]” on certain events, such as receiving data to be stored at a local DSN at step 250 of Grube, and may be obviously be disabled when done as shown in the middle of Fig. 11 in Grube, thus the first service will not be on a list of enabled services).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the list (as taught by Dunham) in the cited prior art in order to easily allow a user to view which services are using resources.
Further, the cited prior art does not explicitly teach wherein the first service is a microservice.
Balcha teaches a backup service as a microservice (Paragraph 0032).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the microservice of Balcha in the cited prior art in order to easily supply resources for backup operations.

Regarding Claim 2, the cited prior art teaches the method according to claim 1, wherein the first management operation comprises at least one of the following: 
backing up the data to the first storage device (Paragraph 0072-0074); and recovering the data from the first storage device.
Regarding Claim 7, the cited prior art teaches the method according to claim 1, wherein the request further indicates that a second management operation (corresponding to the backup to remote DSN backup of Fig. 11) related to a second storage device (second storage device corresponding to remote DSN of Fig. 10) is to be performed on the data, the method further comprising:
determining a second service associated with the second management operation to be performed on the data; and enabling the second service to perform the second management operation on the data (steps 116, 258, 120, and 260 of Fig. 11).
Regarding Claim 8, the cited prior art teaches the method according to claim 7, wherein the second management
operation comprises at least one of the following: backing up the data from the first storage device to the second storage device (Paragraph 0072); and recovering the data from the second storage device to the first storage device.

Claim 9 is the electronic device corresponding to the method of claim 1, and is rejected under similar rationale.
Claim 10 is the electronic device corresponding to the method of claim 2, and is rejected under similar rationale.
Claim 15 is the electronic device corresponding to the method of claim 7 and is rejected under similar rationale.
Claim 16 is the electronic device corresponding to the method of claim 8 and is rejected under similar rationale.
Claim 17 is the non-transitory computer readable medium corresponding to the method of claim 1 and is rejected under similar rationale.
Claim 20 is the non-transitory computer readable medium corresponding to the method of claim 7 and is rejected under similar rationale.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Dunham, Balcha and Lamberts et al (US 2018/0356992).
Regarding Claim 3, the cited prior art teaches the method according to claim 1, but does not explicitly teach wherein the type of the data indicates at least one of the following: 
the data is application data, the data is virtual machine data, the data is storage device data, and the data is container data.
Lamberts teaches wherein a type of data indicates the data is storage device data (end of Paragraph 0070).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the type of data indicating storage device data, as taught by Lamberts, in the cited prior art so the method can store the data to the appropriate storage devices.
Claim 11 is the electronic device corresponding to the method of claim 3, and is rejected under similar rationale.

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Dunham, and Cherian (US 2009/0037655).
Regarding Claim 6, the cited prior art teaches the method according to claim 1, but does not explicitly teach: determining an amount of resources required to perform the first management operation on the data; and if the amount of data of the type increases, allocating, based on the amount of resources, additional resources for performing the first management operation on the data.
Cherian teaches determining an amount of resources required to perform a first management operation on the data (the management operation corresponding to the backup job of Fig. 4, resources are determined at steps 404, 408, and 410 of Fig. 4); and if the amount of data of the type increases (“NO” at step 408 of Fig. 4), allocating, based on the amount of resources, additional resources for performing the first management operation on the data (step 410 of Fig. 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the resource allocation of Cherian in the cited prior art in order to ensure there is enough storage space to perform the management operation.
Claim 14 is the electronic device corresponding to the method of claim 6 and is rejected under similar rationale.
Claim 19 is the non-transitory computer readable medium corresponding to the method of claim 6 and is rejected under similar rationale.

ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS

Specification Objections
	Applicant's arguments/amendments with respect to the title have been considered and have overcome the Examiner’s prior objections and thus are withdrawn.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's argument on pages 8-9 that the cited prior art of Grube fails to teach the claims as amended has been considered and is persuasive.  Thus, the prior rejection has been withdrawn.  However, a new rejection has been made in view of the amendments as noted above.

	Applicant’s argument on pages 11-12 that the cited prior art of Balcha fails to teach “the first service is a microservice” has been considered but is not persuasive.
	In Balcha, a backup application is broken into microservices (Paragraph 0042).  The examiner maintains this would be obvious to implement in Grube, such as by providing each memory (RAID, local DSN, and remote DSN of Fig. 11 of Grube) with a separate microservice as part of the backup service of Fig. 11 of Grube.

CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-3, 6-11, 14-17, 19, and 20 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135